Name: 2002/338/EC: Commission Decision of 2 May 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards to Argentina (Text with EEA relevance) (notified under document number C(2002) 1582)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  international trade;  tariff policy;  health;  animal product;  trade;  agricultural activity
 Date Published: 2002-05-03

 Avis juridique important|32002D03382002/338/EC: Commission Decision of 2 May 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards to Argentina (Text with EEA relevance) (notified under document number C(2002) 1582) Official Journal L 116 , 03/05/2002 P. 0060 - 0062Commission Decisionof 2 May 2002amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, in particular as regards to Argentina(notified under document number C(2002) 1582)(Text with EEA relevance)(2002/338/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 14(3) thereof,Whereas:(1) The animal health conditions and veterinary certification for imports into the Community of fresh meat from Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay are laid down by Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(3), as last amended by Decision 2002/198/EC(4).(2) Since the adoption of Decision 2002/198/EC, the epidemiological situation of foot-and-mouth disease in Argentina has been clarified in respect of the provinces of Chubut, Santa Cruz and Tierra del Fuego.(3) The Argentinian authorities have provided the documentation concerning the serology testing plan and interim results. The Office International des Epizoties has proposed that those provinces should be granted the status of foot-and-mouth disease "free without vaccination".(4) It is therefore appropriate to allow the importation into the Community of bone-in ovine, caprine and bovine fresh meat from animals originating from those provinces which were slaughtered after 1 March 2002.(5) It is also opportune to update some footnotes in Annex II while not affecting the conditions.(6) Decision 93/402/EEC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 93/402/EEC is amended as follows:1. Annex I is replaced by the corresponding text in Annex I to this Decision;2. Annex II is replaced by the corresponding text in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 2 May 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 66, 8.3.2002, p. 21.ANNEX"ANNEX IDescription of territories of South America established for animal health certification purposes>TABLE>ANNEX IIAnimal health guarantees requested in certification ((The letters (A, B, C, D, E, F, G and H) appearing in the table, refer to the models of animal health guarantees as described in part 2 of Annex III, to be applied for each product and origin in accordance with Article 2; a dash (-) indicates that imports are not authorised.HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts2= livers3= masseter muscles4= tongues.PF: Destined for the pet food industry.))>TABLE>"